—Appeal from a judgment of the County Court of Schenectady County (Scarano, Jr., J.), rendered February 22, 1995, which sentenced defendant upon his adjudication as a youthful offender.
Defendant and two codefendants were charged with vandalizing numerous headstones in a Schenectady County cemetery. In satisfaction of the charges, defendant pleaded guilty to criminal mischief in the second degree. At sentencing, County Court replaced defendant’s guilty plea with a youthful offender adjudication and sentenced him to l1/s to 4 years in a State correctional facility. Defendant argues that the sentence is harsh and excessive in light of his age and background. We disagree. These factors were considered by County Court in adjudicating defendant a youthful offender. Given the nature of the crime and all of the other factors considered by County Court, we find no reason to disturb the sentence imposed.
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.